PER CURIAM:
Douglas Stallworth appeals the district court’s orders dismissing under 28 U.S.C. § 1915A(b) (2006) his complaint filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971), and 42 U.S.C. § 1983 (2006), and denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Stallworth v. Majors, No. 7:11-cv-00389-JPJ-RSB, 2011 WL 5005316 (W.D.Va. Oct. 19, 2011) & (Nov. 2, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.